Exhibit 10.2

 



FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Agreement”),
entered into as of September 8, 2016, is made and entered into by and among SCM
SPECIALTY FINANCE OPPORTUNITIES FUND, L.P., a Delaware limited partnership
(“Lender”) and TRANS-LUX CORPORATION, a Delaware corporation (“Trans-Lux”),
TRANS-LUX DISPLAY CORPORATION, a Delaware corporation (“TDC”), TRANS-LUX MIDWEST
CORPORATION, an Iowa corporation (“TMC”), TRANS-LUX ENERGY CORPORATION, a
Connecticut corporation (“TEC”, and together with Trans-Lux, TDC, and TMC,
individually and collectively, “Borrower”).

WHEREAS, Borrower and Lender are parties to that certain Credit and Security
Agreement dated as of July 12, 2016 (as the same may from time to time be
amended, restated, supplemented or otherwise modified, collectively, the “Credit
Agreement”), pursuant to which, subject to the terms and conditions set forth
therein, Lender has made certain credit facilities available to Borrower. The
Credit Agreement and all instruments, documents and agreements executed in
connection therewith, or related thereto are referred to herein collectively as
the “Existing Loan Documents.”

WHEREAS, Borrower has requested and Lender has agreed to, among other things,
amend the terms and conditions of the Existing Loan Documents pursuant to the
terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and conditions herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

1.            Defined Terms. Initially capitalized terms used herein and not
defined herein that are defined in the Credit Agreement shall have the meanings
assigned to them in the Credit Agreement (as amended hereby).

2.             Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a)       Section 1.2 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in appropriate alphabetical order as follows:

“BFI Capital Subordinated Creditor” means BFI CAPITAL FUND II, LLC, a Delaware
limited liability company, including its successors and assigns as permitted
hereunder.

“BFI Capital Subordination Agreement” means that certain Mutual Lien
Intercreditor Agreement dated as of September 8, 2016 by and between BFI Capital
Subordinated Creditor and Lender and acknowledged by Trans-Lux.



 

 

 

“BFI Capital Subordinated Debt” means any Indebtedness of Borrowers incurred
pursuant to the terms of the BFI Capital Subordinated Debt Documents.

“BFI Capital Subordinated Debt Documents” means (i) that certain Credit
Agreement between Trans-Lux and BFI Capital Subordinated Creditor dated as of
September 8, 2016, (ii) that certain Promissory Note in the principal sum of up
to $750,000.00 made by Trans-Lux payable to the order of BFI Capital
Subordinated Creditor, dated as of September 8, 2016, (iii) that certain
Security Agreement between Trans-Lux and BFI Capital Subordinated Creditor dated
as of September 8, 2016, and (iv) each of the other documents, instruments and
agreements executed and delivered in connection therewith, each as amended,
restated, supplemented or otherwise modified from time to time as permitted
hereunder.

(b)       The following defined terms contained in Section 1.2 of the Credit
Agreement are hereby amended and restated in their entirety as follows:

“Subordination Agreement” means each agreement, including the Closing Date
Subordination Agreement and BFI Capital Subordination Agreement, between Lender
and another creditor of Borrowers, as the same may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
thereof, pursuant to which the Indebtedness owing from any Borrower(s) and/or
the Liens securing such Indebtedness granted by any Borrower(s) to such creditor
are subordinated in any way to the Obligations and the Liens created under the
Loan Documents, the terms and provisions of such Subordination Agreements to
have been agreed to by and be acceptable to Lender in the exercise of its sole
discretion.

“Subordinated Debt” means any Indebtedness, including the Closing Date
Subordinated Debt, the Note and Debenture Subordinated Debt and the BFI Capital
Subordinated Debt, of Borrowers incurred pursuant to the terms of the
Subordinated Debt Documents and with the prior written consent of Lender, all of
which documents must be in form and substance acceptable to Lender in its sole
discretion.



2

 

 

“Subordinated Debt Documents” means (i) any documents evidencing and/or securing
Debt governed by a Subordination Agreement, including the Closing Date
Subordinated Debt Documents and the BFI Capital Subordinated Debt Documents, and
(ii) the Note and Debenture Subordinated Debt Documents, which are subordinated
by their terms, all of which documents must be in form and substance acceptable
to Lender in its sole discretion.

(c)       Subsection (ix) of the definition of “Permitted Indebtedness”
contained in Section 1.2 of the Credit Agreement is hereby amended and restated
as follows:

(ix) the Closing Date Subordinated Debt, the Note and Debenture Subordinated
Debt and the BFI Capital Subordinated Debt;

(d)       The definition of “Permitted Liens” contained in Section 1.2 of the
Credit Agreement is hereby amended by (i) deleting the “and” at the end of
subsection (m), (ii) replacing the “.” at the end of subsection (n) with “; and”
and (iii) adding a new subsection (o) immediately following subsection (n) to
read as follows:

(o) Liens and encumbrances in favor of BFI Capital Subordinated Creditor
pursuant to the BFI Capital Subordinated Debt Documents to the extent permitted
under the BFI Capital Subordination Agreement.

(e)       A new Section 6.16 is hereby added to the Credit Agreement in
appropriate numerical order as follows:

6.16       BFI Capital Collateral Account.

Until all of obligations to BFI Capital Subordinated Creditor under the BFI
Capital Subordinated Debt Documents have been indefeasibly paid in full in cash,
and performed in favor of BFI Capital Subordinated Creditor and the BFI Capital
Subordinated Debt Documents have been terminated, Borrower shall direct each
Account Debtor relating to the Creditor’s Senior Collateral (as defined in the
BFI Capital Subordination Agreement) to make payments to People’s United Bank
account number 0337014602.

(f)       Section 7.5 of the Credit Agreement is hereby amended by replacing
“the Closing Date Subordination Agreement” therein with “the Closing Date
Subordination Agreement and the BFI Capital Subordination Agreement”.

(g)       Section 7.9 of the Credit Agreement is hereby amended by replacing
each reference to “the Closing Date Subordinated Debt Documents,” therein with
“the Closing Date Subordinated Debt Documents, the BFI Capital Subordinated Debt
Documents,”.



3

 

 

(h)       Section 7.12 of the Credit Agreement is hereby amended by adding
subsection heading “(a)” at the beginning of the section, and adding new
subsection (b) immediately following subsection (a) as follows:

(b)       Notwithstanding anything to the contrary contained herein, so long as
no Event of Default exists under the Loan Documents, Borrower may pay BFI
Capital Subordinated Creditor the following amounts with respect to the
obligations to BFI Capital Subordinated Creditor: regularly scheduled monthly
interest payments as set forth in the BFI Capital Subordinated Creditor Debt
Documents at a rate not to exceed 10.00% per annum (the “Regular Monthly
Payments”). Regular Monthly Payments shall not include any prepayments of
principal or interest. Furthermore, Borrower may (i) prepay the principal and/or
interest as set forth in the BFI Capital Subordinated Creditor Debt Documents
and/or (ii) pay BFI Capital Subordinated Creditor on the Maturity Date (as
defined in the BFI Capital Subordinated Creditor Debt Documents) the balloon
principal payment of the total outstanding principal amount of the indebtedness
in an amount of up to $750,000, plus any accrued interest and other note related
charges due and owing as set forth in the BFI Capital Subordinated Creditor Debt
Documents (the “Final Balloon Payment”); provided, however, Borrower shall only
be permitted to make such payment(s) to the extent Lender has received from
Borrower a certificate, in form and substance reasonably satisfactory to Lender,
signed on behalf of Borrower by a duly authorized officer of Borrower and dated
as of the date of such payment(s) certifying, among other things, (i) that no
Event of Default exists under the Loan Documents or would result from the making
of such payment(s) and (ii) all supporting documentation.

(i)       Section 8.1 of the Credit Agreement is hereby amended by (i) deleting
the “or” at the end of subsection (l), (ii) replacing the “.” at the end of
subsection (m) with “; or” and (iii) adding a new subsection (n) immediately
following subsection (m) to read as follows:

(n)       Any Credit Party is in default, which default is not cured within any
applicable grace period or cure period or waived, under any BFI Capital
Subordinated Debt Document.

3.             Representations and Warranties. Borrower represents and warrants
to Lender that, before and after giving effect to this Agreement:

(a)       All warranties and representations made to Lender under the Credit
Agreement and the Loan Documents are accurate in all material respects on and as
of the date hereof as if made on and as of the date hereof, before and after
giving effect to this Agreement.



4

 

 

(b)       The execution, delivery and performance by each Credit Party of this
Agreement and any assignment, instrument, document, or agreement executed and
delivered in connection herewith and the consummation of the transactions
contemplated hereby and thereby (i) have been duly authorized by all requisite
action of the appropriate Credit Party and have been duly executed and delivered
by or on behalf of such Credit Party; (ii) do not violate any provisions of (A)
applicable law, statute, rule, regulation, ordinance or tariff, (B) any order of
any Governmental Authority binding on any Credit Party or any of the Credit
Parties’ respective properties the effect of which would reasonably be expected
to have a Material Adverse Effect, or (C) the certificate of incorporation or
bylaws (or any other equivalent governing agreement or document) of each Credit
Party, or any agreement between any Credit Party and its shareholders, members,
partners or equity owners or among any such shareholders, members, partners or
equity owners; (iii) are not in conflict with, and do not result in a breach or
default of or constitute an Event of Default, or an event, fact, condition,
breach, Default or Event of Default under, any indenture, agreement or other
instrument to which any Credit Party is a party, or by which the properties or
assets of any Credit Party are bound, the effect of which would reasonably be
expected to have a Material Adverse Effect; (iv) except as set forth herein,
will not result in the creation or imposition of any Lien of any nature upon any
of the properties or assets of any Credit Party, and (v) do not require the
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority or Credit Party unless otherwise obtained.

(c)       This Agreement and any assignment, instrument, document, or agreement
executed and delivered in connection herewith constitutes the legal, valid and
binding obligation of each respective Credit Party, enforceable against such
Credit Party in accordance with its respective terms.

(d)       No Default or Event of Default has occurred and is continuing or would
exist under the Credit Agreement or any of the Loan Documents, before and after
giving effect to this Agreement.

4.             Conditions Precedent. The amendments set forth in Section 2 shall
be effective upon completion of the following conditions precedent (with all
documents to be in form and substance satisfactory to Lender and Lender’s
counsel):

(a)       Lender shall have received this Agreement duly executed by Borrower;

(b)       Lender shall have received the BFI Capital Subordination Agreement
duly executed by all parties thereto, dated of even date herewith;

(c)       Lender shall have received copies of the BFI Capital Subordinated Debt
Documents, each dated of even date herewith;

(d)       Borrower shall have executed and/or delivered such additional
documents, instruments and agreements as requested by Lender; and

(e)       Payment of all fees, charges and expenses payable to Lender on or
prior to the date hereof, if any, and an amendment fee which Borrowers hereby
agree Lender has fully earned as of the date hereof in an amount equal to One
Thousand Five Hundred and No/100 Dollars ($1,500). Borrower hereby authorizes
Lender to charge such fees, charges and expenses against the Borrowing Base.



5

 

 

5.             Miscellaneous.

(a)       Reference to the Effect on the Credit Agreement. Upon the
effectiveness of this Agreement, each reference in (i) the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import or
(ii) the other Loan Documents to “the Credit Agreement” shall mean and be a
reference to the Credit Agreement as amended by this Agreement.

(b)       Ratification. Borrower hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof.

(c)       Release. By execution of this Agreement, Borrower acknowledges and
confirms that Borrower does not have any actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and/or demands of any kind
whatsoever, at law or in equity, matured or unmatured, vested or contingent
arising out of or relating to this Agreement, the Credit Agreement or the other
Loan Documents against any Released Party (as defined below), whether asserted
or unasserted. Notwithstanding any other provision of any Loan Document, to the
extent that such actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and/or demands may exist, Borrower voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself, its managers, members, directors, officers,
employees, stockholders, Affiliates, agents, representatives, accountants,
attorneys, successors and assigns and their respective Affiliates (collectively,
the “Releasing Parties”), hereby fully and completely releases and forever
discharges Lender, its Affiliates and its and their respective managers,
members, officers, employee, Affiliates, agents, representatives, successors,
assigns, accountants and attorneys (collectively, the “Indemnified Persons”) and
any other Person or insurer which may be responsible or liable for the acts or
omissions of any of the Indemnified Persons, or who may be liable for the injury
or damage resulting therefrom (collectively, with the Indemnified Persons, the
“Released Parties”), of and from any and all actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and demands of any kind
whatsoever, at law or in equity, matured or unmatured, vested or contingent,
that any of the Releasing Parties has against any of the Released Parties,
arising out of or relating to this Agreement, the Credit Agreement and the other
Loan Documents which Releasing Parties ever had or now have against any Released
Party, including, without limitation, any presently existing claim or defense
whether or not presently suspected, contemplated or anticipated.

(d)       Security Interest. Borrower hereby confirms and agrees that all
security interests and liens granted to Lender continue in full force and effect
and shall continue to secure the Obligations. All Collateral remains free and
clear of any liens other than liens in favor of Lender and Permitted Liens.
Nothing herein contained is intended to in any way impair or limit the validity,
priority and extent of Lender’s existing security interest in and liens upon the
Collateral.

(e)       Costs and Expenses. Borrower agrees to pay on demand all usual and
customary costs and expenses of Lender and/or its Affiliates in connection with
the preparation, execution, delivery and enforcement of this Agreement and all
other agreements and instruments executed in connection herewith, including,
including without limitation reasonable attorneys’ fees and expenses of Lender’s
counsel.



6

 

 

(f)       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS.

(g)       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute one and the same respective
agreement. Signatures sent by facsimile or electronic mail shall be deemed
originals for all purposes and shall bind the parties hereto.

(h)       Loan Document. This Agreement and any assignment, instrument,
document, or agreement executed and delivered in connection with or pursuant to
this Agreement shall be deemed to be a “Loan Document” under and as defined in
the Credit Agreement for all purposes.

[Signature Pages Follow.]

7

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first hereinabove written.

BORROWER: TRANS-LUX CORPORATION, a Delaware corporation   TRANS-LUX DISPLAY
CORPORATION, a Delaware corporation   TRANS-LUX MIDWEST CORPORATION, an Iowa
corporation   TRANS-LUX ENERGY CORPORATION, a Connecticut corporation          
By:

/s/ Todd Dupee

  Name:   Todd Dupee   Title: Vice President and Controller   As Vice President
and Controller of each of the above entities and, in such capacity, intending by
this signature to legally bind each of the above entities

 



Signature Page to First Amendment to Credit and Security Agreement

 

 

 

LENDER: SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P., a Delaware limited
partnership           By:

/s/ Brendan R. Kalb

  Name: Brendan R. Kalb   Title: Authorized Signatory



Signature Page to First Amendment to Credit and Security Agreement



